The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Case in the Supreme Court. Under its seventh point the appellant calls our attention to Pamph. L. 1938, ch. 198, p. 474 (R.S.
34:15-94, 95 and 95.1). This amendment was approved May 18th, 1938, and went into effect immediately. The cause here under consideration was submitted to the Supreme Court at the May term, 1938. The amendment does not affect the judgment in this cause because it is not retroactive.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 12.
For reversal — None. *Page 435